State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered:   January 26, 2017                521561
                                                       521562
_________________________________

In the Matter of ABIGAIL QQ.,
   Alleged to be a Neglected
   Child.

ST. LAWRENCE COUNTY DEPARTMENT
   OF SOCIAL SERVICES,                      MEMORANDUM AND ORDER
                    Respondent;

ANGELA F.,
                    Appellant.

(And Another Related Proceeding.)
_________________________________


Calendar Date:   November 16, 2016

Before:   Egan Jr., J.P., Lynch, Rose, Clark and Aarons, JJ.

                             __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Cynthia Feathers of counsel), for appellant.

      David D. Willer, St. Lawrence County Department of Social
Services, Canton, for respondent.

     Reginald Bedell, Elizabethtown, attorney for the child.

                             __________


Clark, J.

      Appeals (1) from an order of the Family Court of St.
Lawrence County (Morris, J.), entered July 27, 2015, which, among
other things, granted petitioner's application, in a proceeding
pursuant to Family Ct Act article 10, to extend the period of
petitioner's supervision of respondent, and (2) from an order of
                               -2-                521561
                                                  521562

said court, entered August 6, 2015, which dismissed respondent's
application to modify a prior order of supervision.

      Respondent (hereinafter the mother) and her husband
(hereinafter the father) are the parents of a daughter (born in
2013). In February 2013, petitioner commenced a derivative
neglect proceeding against the mother based upon, among other
things, 2008 orders of neglect relating to the mother's three
other children and subsequent orders terminating her parental
rights to two of those other children.1 Upon consent, the child
was adjudicated to have been neglected by the mother. Following
a dispositional hearing, Family Court, among other things,
directed that the father continue to have custody of the child,
placed the mother and the father under petitioner's supervision
for a period of 12 months – terminating on October 20, 2014 – and
entered orders of protection that prohibited the mother from
having contact with the child unless supervised by either
petitioner or its designee, which the father was expressly
designated, and prohibited the father from allowing the mother
unsupervised contact with the child.2

      In January 2014, the mother filed a petition seeking to
modify the order of supervision to allow her unsupervised
visitation with the child, and, beginning in June 2014, a
combined hearing was held on this application and other pending
petitions relating to three of the mother's other children.3


     1
        In October 2013, this Court reversed the orders of
termination relating to two of the mother's other children
(Matter of Dakota F. [Angela F.], 110 AD3d 1151 [2013], lv denied
22 NY3d 1015 [2013]).
     2
        Family Court's written order of fact-finding and
disposition was issued on July 1, 2014 – roughly eight months
after the conclusion of the dispositional hearing and bench
decision.
     3
        The mother's appeals from Family Court's orders resolving
the mother's petitions as to her other children are decided
                               -3-                521561
                                                  521562

During the pendency of the hearing, petitioner applied for an
extension of its period of supervision over the mother and the
father and, at an October 15, 2014 hearing date, Family Court
took "notice" of all the evidence that had been presented as of
that date and, despite the mother's objections, found that there
was good cause to extend petitioner's supervision.4 In an order
dated July 24, 2015 and entered July 27, 2015, Family Court
granted petitioner's application and extended the period of
supervision for 12 months, with such period of supervision dating
back to the October 15, 2014 hearing date so as to expire on
October 14, 2015. The combined hearing continued through March
2015, at which time the proof on all pending petitions was
concluded. On June 26, 2015, roughly 17 months after the mother
had filed her application for unsupervised contact with the
child, Family Court rendered a bench decision denying the
mother's application, and a written decision and order was
subsequently entered on August 6, 2015. The mother appeals from
the orders entered on July 27, 2015 and August 6, 2015.5

      The July 27, 2015 order extending the period of
petitioner's supervision expired by its own terms in October 2015
and has been since superseded by subsequent orders extending
supervision and, thus, the mother's appeal from this order must


herewith (Matter of Angela F. v St. Lawrence County Dept. of
Social Servs., ___ AD3d ___ [decided herewith]; Matter of Angela
F. v Gail WW., ___ AD3d ___ [decided herewith]).
    4
        The father consented to the relief sought by petitioner.
    5
        To the extent that the mother appeals from Family Court's
bench decision denying her application for unsupervised contact
with the child and misstates the date of entry on her notices of
appeal from Family Court's order extending petitioner's
supervision, we overlook any such errors in the exercise of our
discretion and treat the notices of appeal as valid (see CPLR
5520 [c]; Matter of Neroni v Granis, 121 AD3d 1312, 1314 n 1
[2014], appeal dismissed 25 NY3d 957 [2015]; Matter of Joshua UU.
[Jessica XX.–Eugene LL.], 81 AD3d 1096, 1097 n 2 [2011]).
                                -4-                  521561
                                                     521562

be dismissed as moot (see Matter of Cheyenne BB. [Kimberly CC.],
129 AD3d 1164, 1164 [2015]; Matter of Blaize F., 55 AD3d 974, 975
[2008]). The mother's appeal from the August 6, 2015 order is
also moot (see generally Matter of Hearst Corp. v Clyne, 50 NY2d
707, 714 [1980]). Family Court issued orders of protection in
March 2016 directing petitioner to, upon satisfaction of certain
conditions, take steps toward allowing the mother unsupervised
contact with the child.6 Accordingly, the mother's appeal from
this order must also be dismissed.

        Egan Jr., J.P., Lynch, Rose and Aarons, JJ., concur.



      ORDERED that the appeals are dismissed, as moot, without
costs.




                               ENTER:




                               Robert D. Mayberger
                               Clerk of the Court




    6
        We were advised at oral argument that the father's
supervision of the mother's contact with the child has been
"lifted."